Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner Amendment
On 12/14/21 a call was made to Tearra Vaughn, as a result claims 35-40 are now cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 6/15/21 are deemed allowable.

The closest piece of prior art is Meschter US 20100018075 in view of Drumheller US 2033096 and Aveni US 20060059715.   The current claims are distinguished from Meschter, Drumheller and Aveni at least because Meschter, Drumheller and Aveni do not teach, suggest, or disclose “…..an upper for an article of footwear, the upper comprising: a knitted component including a knit element and an inlaid strand, … wherein the inlaid strand extends continuously from a perimeter edge of the upper, continuously around an aperture in a throat area of the upper without discontinuities, and back to the perimeter edge of the upper while remaining between the exterior surface of the upper and the opposite interior surface of the upper, and wherein the aperture is structured to receive a lace as the inlaid strand extends continuously around the aperture in the throat area of the upper while remaining between the exterior surface of the upper and the opposite interior surface of the upper…”. The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732